Appellant has filed in this case a vigorous and well considered motion for rehearing, in which the conclusion of the court, that the judgment of conviction is supported by the evidence, is vigorously attacked. The proof as contained in the record is indeed weak. We find, however, that on a careful examination of the record that we are not authorized to consider the statement of facts at all. It appears from the record that the term of the County Court at which the conviction was had ended on the 5th day of December, 1908. The statement of facts was filed on January 4, 1909. The Act of the Thirtieth Legislature, page 59, does not apply to cases tried in the County Court. Nichols v. State,55 Tex. Crim. 211. In this state of the record we are not authorized to consider the statement of facts filed in the cause.
The motion for rehearing is overruled.
Overruled.
McCord, Judge, not sitting.